Citation Nr: 0114250	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



REMAND

The veteran had verified periods of active duty from November 
1951 to November 1961, and from February 1962 to August 1970, 
when he retired with over 22 years of service (he reportedly 
had earlier active duty, apparently beginning in 1947, but 
such service has not been verified).  The veteran died in 
July 1999.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO rating decision which denied the 
appellant's claim for service connection for the cause of the 
veteran's death. 

During his lifetime, the veteran was service-connected for 
hemigastrectomy with vagotomy and Billroth I (procedures 
performed for peptic ulcer disease), and the condition was 
last rated 20 percent disabling.  His death certificate 
indicates that he died in July 1999 while an inpatient at 
Gulf Coast Medical Center in Panama City, Florida.  The 
immediate cause of the veteran's death is listed as 
cardiopulmonary arrest, due to (or as a consequence of) 
respiratory failure, due to (or as a consequence of) 
pneumonia, due to (or as a consequence of) myelodysplastic 
syndrome.  The appellant reports that myelodysplastic 
syndrome refers to leukemia or bone cancer.  

The appellant maintains, in part, that the veteran's service-
connected gastrointestinal condition resulted in anemia which 
contributed to his death.  In support of her claim, she 
submitted an October 1999 letter from Roy H. Boone, Jr., M.D.  
Dr. Boone stated that the veteran came to his attention with 
severe anemia that was the result of a condition known as 
myelodysplastic syndrome.  Dr. Boone indicated that the 
veteran's myelodysplastic syndrome was complicated by 
pernicious anemia which may have been related to the 
veteran's previous gastrectomy.  There is no additional 
medical evidence of record addressing the cause of the 
veteran's death.

During the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.

The Board notes several areas in which development of 
evidence is warranted.  The RO should verify all of the 
veteran's active duty; apparent service from 1947 to 1951 has 
not been verified.  The RO should obtain complete original 
copies of the veteran's service medical records from the 
service department; the service medical records now in the 
claims folder are incomplete and appear to be photocopies of 
partial records submitted by the veteran when he filed his 
lifetime claim for service connection for a gastrointestinal 
condition.  The appellant has referred to post-service 
medical treatment received by the veteran for his service-
connected gastrointestinal condition, as well as for the 
fatal myelodysplastic syndrome.  Related medical records 
should be obtained, including but not limited to treatment 
records from Dr. Boone and the records of terminal 
hospitalization at Gulf Coast Medical Center.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the service 
department and verify all periods of the 
veteran's active duty.  The RO should 
also obtain, from the service department, 
the veteran's complete service medical 
records from his active duty.

2.  The RO should have the appellant 
identify (names, addresses, dates) all 
medical providers (service department, 
VA, other) who treated the veteran after 
service for his service-connected 
gastrointestinal condition, as well as 
for myelodysplastic syndrome or similar 
disease.  The RO should then attempt to 
obtain related medical records from the 
identified sources.  Records to be 
obtained include, but are not limited to, 
treatment records from Dr. Boone and the 
records of the terminal hospitalization 
at Gulf Coast Medical Center.

3.  The RO should ensure that any other 
notification and development action 
required by the VCAA of 2000 is completed 
with respect to the claim, such as 
obtaining a VA medical opinion if 
warranted by the evidence. 

4.  Thereafter, the RO should review the 
claim for service connection for the 
cause of the veteran's death.  If the 
claim remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

